Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 19 are pending.  Claims 1, 8, 14 are independent.   File date is 12-14-2020.  

Claim Rejections - 35 USC § 102  
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.        Claims 1, 2, 8, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granig (US PGPUB No. 20190344735).     	
 
Regarding Claims 1, 8, 14, Granig discloses a sensor delay time estimation device and a sensor delay time estimation method and a non-transitory recording medium that records a program that is executable by a computer to perform a sensor delay time estimation processing, the sensor delay time estimation processing, comprising:
a)  a memory; and b) a processor coupled to the memory, wherein the processor is configured to perform operations (Granig ¶ 057, ll 1-9: perform designated processes based on processor executing software instructions stored by a non-transitory computer-readable medium, such as memory), comprising:
c)  acquire an observable required to estimate a vehicle state from a plurality of sensors that detect and output the observable, each of the plurality of sensors being different, (Granig ¶ 052, ll 6-9: environment includes multiple sensors 205, each connected to sensor interface component and/or ECU 210 via one or more associated busses; ¶ 011, ll 1-13: provide a sensor interface component capable of receiving, from a sensor, data samples corresponding to a physical parameter (e.g., a position, an electrical current, a voltage, a velocity, a pressure, a torque, and/or etc.) relating to a vehicle component, to derive estimation data; ¶ 011, ll 34-40: enables ECU to define measurement time points needed in internal algorithmic state-estimations, and receive from sensor interface component, measurement data that closely approximates (e.g., that is time synchronized with) actual values of a physical parameter) and
d)  based on the observable for a fixed time interval acquired from each of the plurality of sensors, estimate a time delay from detection to acquisition of the observable for each of the plurality of sensors, and estimate a vehicle state for the fixed time interval. (Granig ¶ 002, ll 7-5: generating, by the sensor interface component, estimation data based on the plurality of data samples; estimation data to at least partially compensate for a delay, from a point in time at which a particular data sample, of the plurality of data samples, is detected by sensor to a point in time at which particular data sample is obtained by sensor interface component, to approximate a current value of the physical parameter)    

Regarding Claim 2, Granig discloses the sensor delay time estimation device of claim 1, wherein the delays time arises from at least one of: a post processing time of sensor output values detected by the sensor, a communication delay time from the sensor to the processor, or asynchronization of circuit clocks in the sensor and in the processor. (Granig ¶ 002, ll 7-5: generating, by the sensor interface component, estimation data based on the plurality of data samples; estimation data to at least partially compensate for a delay, from a point in time at which a particular data sample, of the plurality of data samples, is detected by sensor to a point in time at which particular data sample is obtained by sensor interface component; (selected: a post processing time of sensor output values detected by the sensor))    

Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 3, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Granig in view of Fritzson (US PGPUB No. 20200122740).  

Regarding Claims 3, 9, 15, Granig discloses the sensor delay time estimation device of claim 1 and the sensor delay time estimation method of claim 8 and the non-transitory recording medium of claim 14, wherein the processor is configured to compute a predicted value of a state quantity indicating a vehicle state at a next timing, based on an interrelationship between time and the vehicle state. (Granig ¶ 052, ll 6-9: environment includes multiple sensors, each connected to sensor interface component and/or ECU via one or more associated busses; ¶ 011, ll 1-13: provide a sensor interface component capable of receiving, from a sensor, data samples corresponding to a physical parameters relating to a vehicle component)   

Granig does not explicitly disclose a minimum value for delay time from detection to acquisition of the observed value.
However, Fritzson discloses wherein based on the observable of a reference sensor that, among the plurality of sensors, has a minimum value for the delay time from detection to acquisition of the observed value. (Fritzson ¶ 049, ll 9-18; ¶ 049, ll 24-28: receiving incoming signals from sensors at calibration unit, incoming signals contain information of a detected object or signal, from calibration signal emitting unit; delay for each received signal relative to a predetermined master clock time is determined; wherein a delay being lower than a maximum delay and higher than a minimum delay)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Granig for a minimum value for delay time from detection to acquisition of the observed value as taught by Fritzson. One of ordinary skill in the art would have been motivated to employ the teachings of Fritzson for the benefits achieved from a system that enables processing of sensor information utilizing maximum and minimum parameters. (Fritzson ¶ 049, ll 9-18; ¶ 049, ll 24-28)   

6.        Claims 4 - 7, 10 - 13, 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Granig in view of Fritzon and further in view of Lee et al. (US Patent No. 8,494,716).  

Regarding Claims 4, 10, 16, Granig-Fritzon-Lee discloses the sensor delay time estimation device of claim 3 and the sensor delay time estimation method of claim 9 and the non-transitory recording medium of claim 15, wherein the processor is configured to estimate the vehicle state and a delay time of a sensor other than the reference sensor. (Granig ¶ 052, ll 6-9: environment includes multiple sensors 205, each connected to sensor interface component and/or ECU 210 via one or more associated busses; (sensor information obtained from multiple sensors); ¶ 011, ll 34-40: enables ECU to define measurement time points needed in internal algorithmic state-estimations, and receive from sensor interface component, measurement data that closely approximates (e.g., that is time synchronized with) actual values of a physical parameter) 

Granig-Fritzon does not explicitly disclose deviation between observables of sensors taking into account an error in predicted value of vehicle state and delay time in fixed time interval. 
However, Lee discloses wherein based on a deviation between the observables of the plurality of sensors taking into account an error in a predicted value of the vehicle state and the delay time in the fixed time interval, and the observables of the plurality of sensors computed from the state quantity. (Lee col 11, ll 31-46: deviation in predicted future vehicle positional information from desired vehicle positional information; deviation includes vehicle lateral offset error between desired vehicle lateral offset and predicted future vehicle lateral offset; deviation also includes vehicle heading angle error between desired vehicle heading angle and predicted future vehicle heading angle; error information provided to steering command module; generating steering command based on deviation; steering command generated based on deviation in predicted future vehicle positional information from desired vehicle positional information to converge predicted future vehicle positional information toward desired vehicle positional information)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Granig for deviation between observables of sensors taking into account an error in predicted value of vehicle state and delay time in fixed time interval as taught by Lee.  One of ordinary skill in the art would have been motivated to employ the teachings of Lee for the benefits achieved from a system that enables management and processing of location and speed type information. (Lee col 3, ll 12-19; col 9, ll 44-49)      

Regarding Claims 5, 11, 17, Granig-Fritzon-Lee discloses the sensor delay time estimation device of claim 4 and the sensor delay time estimation method of claim 10 and the non-transitory recording medium of claim 16, wherein the delay time is a delay time of the sensor other than the reference sensor. (Granig ¶ 052, ll 6-9: environment includes multiple sensors, each connected to sensor interface component and/or ECU via one or more associated busses; ¶ 011, ll 1-13: provide a sensor interface component capable of receiving, from a sensor, data samples corresponding to a physical parameters relating to a vehicle component)

Granig-Lee does not explicitly disclose minimum value for delay time from detection to acquisition of observable. 
However, Fritzson discloses wherein sensor that is based on the delay time of the reference sensor that, among the plurality of sensors, has the minimum value for the delay time from detection to acquisition of observable. (Fritson ¶ 049, ll 9-18; ¶ 049, ll 24-28: receiving incoming signals from sensors at calibration unit, incoming signals contain information of a detected object or signal, from calibration signal emitting unit; delay for each received signal relative to a predetermined master clock time is determined; wherein a delay being lower than a maximum delay and higher than a minimum delay)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Granig-Lee for minimum value for delay time from detection to acquisition of observable as taught by Fritzson. One of ordinary skill in the art would have been motivated to employ the teachings of Fritzson for the benefits achieved from a system that enables processing of sensor information utilizing maximum and minimum parameters. (Fritzson ¶ 049, ll 9-18; ¶ 049, ll 24-28)  

Regarding Claims 6, 12, 18, Granig-Fritzon-Lee discloses the sensor delay time estimation device of claim 3 and the sensor delay time estimation method of claim 9 and the non-transitory recording medium of claim 15.  
Granig-Fritzon does not explicitly disclose coordinates indicating a current vehicle location, a bearing angle of the vehicle, a yaw rate of the vehicle, and a vehicle body lateral speed of the vehicle. 
However, Lee discloses wherein the state quantity includes coordinates indicating a current vehicle location, a bearing angle of the vehicle, a yaw rate of the vehicle, and a vehicle body lateral speed of the vehicle. (Lee col 3, ll 12-19: GPS device is a device known in the art for communicating with resources outside of vehicle, such as satellite system; GPS device utilized in conjunction with a 3D map database including detailed information relating to a global coordinate received by GPS device regarding current location of vehicle and tracking previously traversed GPS information; col 9, ll 44-49: previously traversed roadway can be estimated based on vehicle sensor information including vehicle speed, yaw rate, lateral acceleration and steering angles)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Granig-Fritzon for coordinates indicating a current vehicle location, a bearing angle of the vehicle, a yaw rate of the vehicle, and a vehicle body lateral speed of the vehicle as taught by Lee.  One of ordinary skill in the art would have been motivated to employ the teachings of Lee for the benefits achieved from a system that enables management and processing of location and speed type information. (Lee col 3, ll 12-19; col 9, ll 44-49)  

Regarding Claims 7, 13, 19, Granig-Fritzon-Lee discloses the sensor delay time estimation device of claim 6 and the sensor delay time estimation method of claim 12 and the non-transitory recording medium of claim 18. 
Granig-Fritzon does not explicitly disclose coordinates indicating a current vehicle location, a bearing angle of the vehicle, a yaw rate of the vehicle, and a vehicle body lateral acceleration of the vehicle. 
However, Lee discloses wherein the observable includes coordinates indicating a current vehicle location, a bearing angle of the vehicle, a yaw rate of the vehicle, and a vehicle body lateral acceleration of the vehicle. (Lee col 3, ll 12-19: GPS device is a device known in the art for communicating with resources outside of vehicle, such as satellite system; GPS device utilized in conjunction with a 3D map database including detailed information relating to a global coordinate received by GPS device regarding current location of vehicle and tracking previously traversed GPS information; col 9, ll 44-49: previously traversed roadway can be estimated based on vehicle sensor information including vehicle speed, yaw rate, lateral acceleration and steering angles)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Granig-Fritzon for coordinates indicating a current vehicle location, a bearing angle of the vehicle, a yaw rate of the vehicle, and a vehicle body lateral acceleration of the vehicle as taught by Lee.  One of ordinary skill in the art would have been motivated to employ the teachings of Lee for the benefits achieved from a system that enables management and processing of location and speed type information. (Lee col 3, ll 12-19; col 9, ll 44-49)  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYUNG H SHIN/                                                                                                        1-11-2022Primary Examiner, Art Unit 2443